DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 FEB 2022 has been entered.
The status of the claims is as follows:
Claims 1 and 3-7 are pending and allowed.
Claim 2 is canceled.

Allowable Subject Matter
Claims 1 and 3-7 remain allowed.
The following is a restatement of Examiner’s previous statement of reasons for allowance:
Examiner cites Ikenaga ‘392 (U.S. PGPub 2016/0208392) as the closest prior art to Claim 1.  The previous rejection of Claim 1 under 35 U.S.C. 103 is cited below.
Claim 1 – Ikenaga ‘392 teaches a vapor deposition mask substrate (PG 0002, PG 0047, 0091), comprising:
a metal sheet that has a shape of a strip and is configured to be etched to include a plurality of holes and used to manufacture a vapor deposition mask (PG 0143, 0159), wherein 
the metal sheet has a longitudinal direction and a width direction (Figure 8, PG 0121),
the metal sheet has shapes in the longitudinal direction that are taken at different positions in the width direction of the metal sheet and differ from one another (Figures 9A-9D, PG 0122),
each shape includes undulations repeating in the longitudinal direction (Figures 9A-9D, PG 0122),
each undulation includes a valley at each end of the undulation (Figures 9A-9D, PG 0122),
each undulation has a length, which is a length of a straight line that connects one of the valleys of the undulation to the other (Figures 9A-9D, PG 0122),
a percentage of a height of each undulation with respect to the length of the undulation is a unit steepness (PG 0123),
a steepness is an average value of unit steepnesses of all undulations in the longitudinal direction at each of the different positions in the width direction of the metal sheet (PG 0124),
a maximum value of steepnesses in a center section in the width direction is less than or equal to 0.3% (PG 0124 condition (1) requires less than 0.4%; Figure 24 Samples 1-10 show samples with 0.2% maximum value),
a maximum value of steepnesses in a first edge section in the width direction and a maximum value of steepnesses in a second edge section in the width direction are less than or equal to 0.6% (PG 0124 condition (3), see Figure 24 Samples 1, 2, 4, 5, 7, 8, 9, 11, 12, 14, 15, and 17), and
a maximum value of steepnesses in the first edge section and a maximum value of steepnesses in the second edge section are less than the maximum value of steepnesses in the center section (Figure 24 Sample 14).
Ikenaga ‘392 teaches that a known way to reduce the non-uniformity of the substrate is to use less extreme reduction ratios (PG 0104) when rolling the sheet to a thinner dimension.  The final thickness of the sheet is result-effective with regards to the deposition property of the deposition mask (PG 0100).  It would have been an obvious matter of design choice to select a starting thickness and reduction ratio of a deposition mask base sheet in Ikenaga ‘392 to obtain a final deposition mask with desired steepness value properties, since such a modification would have involved a mere change in the size of a component (the starting thickness of the deposition mask sheet and the space between the reduction rollers).  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Examiner notes that the “Unacceptable” judgment result applies to the intended use for the substrate in Ikenaga ‘392; however, the listed values comply with the product requirements in the instant claim.
As previously indicated in earlier Notices of Allowance, Examiner is convinced by the combination of Applicant’s first and second arguments as presented on Pages 7-8 of the Appeal Brief originally filed 13 MAY 2021 as to the allowability of the claims over Ikenaga ‘392.
The first argument, in summary, is that to obtain a metal strip that complies with the claim, the central steepness value would first have to be reduced to 0.3% or less, and then the steepness values of both the first and second edge would have to be reduced to a value less than 0.3% (as the claim requires them to be less than the central value); this reduction amounts to unreasonable hindsight.
The second argument, in summary, is that Ikenaga ‘392 desires metal strips where the central steepness value is less than the steepness values of both edge sections; this amounts to a teaching away from the claimed invention. 
Examiner maintains that the reduction of steepness values, in and of itself, is not unreasonable hindsight; Ikenaga ‘392 teaches that the steepness values can be controlled by controlling the reduction ratio of the metal plate (PG 0104) and teaches that the final thickness of the sheet is result-effective with regards to the deposition property of the mask formed therefrom (PG 0100).  On its face, the reference independently teaches the desire to modify the steepness values.  However, in view of Ikenaga ‘392’s teaching that the central steepness value should be less than the edge steepness values, Examiner agrees that a person of ordinary skill in the art would not be motivated to control the reduction ratio such that a metal strip having a central steepness value that is greater than the edge steepness values would be obtained.  Ikenaga ‘392 provides no example 
Further consideration of the references supplied by Applicant has not found a reference or combination of references, alone or in combination with Ikenaga ‘392, which teaches every limitation of Claim 1 as amended.  Therefore, Claim 1 remains allowed.  Claims 3-7 all depend from and all contain all the limitations of allowable Claim 1; therefore, Claims 3-7 remain allowed.
Examiner notes that with regards to the foreign references submitted without translations or correspondences, they have been considered to the degree commensurate with MPEP 609.04(a)II.  “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiners in conducting searches.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712    

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712